Honorable W. J. Estelle, Jr. Director Texas Department of Corrections Huntsville, Texas 77340
Re: Authority of Department of Corrections to spend building appropriation on employment of guards.
Dear Mr. Estelle:
You inquire about the proper interpretation of the following rider to the appropriation for the Department of Corrections.
BUILDING PROGRAM:
  The amounts appropriated above for the `Building Program' are made subject to construction and completion of said projects by the use of prison labor insofar as possible.
  Such building appropriations may be used to pay salaries of engineers, superintendents and supervisors of construction; architectural fees and the actual and necessary travel expenses incurred by them or their representatives in making special trips of inspection at the instance of the Board of Corrections or the Director of the Department of Corrections during construction or repair of buildings or installation of fixed equipment in such buildings. The State Classification Officer shall approve job titles and rates of pay for such salaried positions.
Acts 1977, 65th Leg., ch. 872, at 2870. This provision governs the expenditure of funds appropriated for specific construction projects. Id. at 2865. It has appeared in appropriation acts since 1957. See General Appropriations Act, Acts 1957, 55th Leg., ch. 385, at 1049. See also V.T.C.S. art. 6203c, § 4.
You wish to know whether this rider authorizes you to spend funds appropriated for a particular construction project to employ security personnel for the inmate labor force working on the project. The specific line item you inquire about provides:
7. Building Programs
. . .
c. Flood Control Levee at Coffield Unit 1,500,000 U.B.
Acts 1977, 65th Leg., ch. 872, at 2865.
In our opinion, you may pay the costs of guarding an inmate labor force from this appropriation, if reasonably necessary to the completion of the project using inmate labor. We caution, however, that only those security costs directly attributable to the construction project may be charged to the project's appropriation item. Although the rider specifies that building appropriations `may be used to pay salaries of engineers, superintendents and supervisors of construction,' we do not believe that listing is exhaustive. If inmate labor were not used, the salaries of construction workers would have to come from the building appropriation. See Attorney General OpinionsH-1035 (1977); S-109 (1953); V-384 (1947).
 SUMMARY
The Department of Corrections may use part of its Building Program appropriation to provide security for an inmate labor force, where the expenditure is reasonably necessary to the completion of the project using inmate labor.
Very truly yours,
John L. Hill Attorney General of Texas
APPROVED:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee